Citation Nr: 0412903	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  94-39 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to May 
1967.  This matter initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Puerto Rico.

This case was remanded by the Board in July 2001.  In that 
remand, the Board pointed out that the RO had denied service 
connection for a "nervous condition" in February 1969, and 
PTSD was not specifically considered by the RO at that time.  
Consequently, the Board concluded that the current claim for 
service connection for PTSD was being considered as a new 
claim for service connection.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran has failed to provide adequate information 
requested about any service stressor or to report for a 
requested VA PTSD examination.

3.  The evidence does not show that the veteran is suffering 
from PTSD due to his period of service.


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision, 
statement of the case, supplemental statements of the case, 
and the July 2001 Board remand informed the veteran of the 
types of evidence needed to substantiate his claim.  In April 
2003 the RO sent a letter to the veteran, and asked him to 
submit stressor information.  July 2002 in accordance with 
the requirements of the VCAA, the RO informed him of the 
elements needed to substantiate his claims and what evidence 
and information the VA would obtain.  Therefore, the Board 
finds that VA's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the content of the July 2002 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the July 2002 letter to the veteran from the 
RO, the RO informed him that the VA must make reasonable 
efforts to help him get evidence necessary to support his 
claim.  He was told that VA would make reasonable efforts to 
obtain relevant records, including medical records, 
employment records, or records from other Federal agencies, 
but that he was responsible for providing sufficient 
information to the VA to identify the custodian of any 
records.  He was notified that it was still his 
responsibility to make sure that these records were received 
by the VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified, "You can 
help us with your claim by doing the following: telling us 
about any additional information or evidence that you want us 
to try to get for you."  It therefore appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAOPGCPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the July 2002 letter was 
sent to the veteran after the RO's initial rating decision 
that is the basis for this appeal.  As noted in Pelegrini, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after the VA receives 
a complete or substantially complete application for 
benefits; thus, the Court held that under section 5103(a), a 
service-connection claimant must be given notice before an 
initial unfavorable RO decision on the claim.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal had already been made by the time the VCAA was 
enacted.  As there could be no useful purpose for providing 
another section 5103(a) notice under the circumstances of 
this case -- that is, at a time so far removed from the 
application for benefits -- the Board concludes that any 
defect in the section 5103(a) notice in this instance is 
harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and 
pertinent VA treatment records have been obtained.  All 
requested current VA treatment records have been obtained.  A 
number of VA psychiatric examinations, including examination 
specifically for determining whether the veteran met the 
criteria for a diagnosis of PTSD have been conducted.  
Furthermore, the veteran has not responded to requests for 
information concerning specifics regarding claimed service 
stressors, nor has he appeared before another requested VA 
PTSD examination.  The duty to assist is not a one-way 
street, and the veteran has not fully cooperated in 
developing his claim. See 38 C.F.R. § 3.159; Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  There is no basis for 
speculating that additional unobtained evidence exists that 
would be relevant to the claim being decided herein.  The 
Board finds that the evidence, discussed infra, which 
includes, but is not limited to, service personnel and 
medical records and VA outpatient treatment records, 
hospitalization summaries, and psychiatric examinations, 
warrants the conclusion that a remand for additional 
examination is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist 
or notify, if any, and that such failure is no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.  Background

The veteran's service medical records show he was 
hospitalized in November 1966 after verbalizing suicidal 
ideation.  The diagnosis was acute depression reaction.  A 
psychiatric consultation in February 1967 resulted in a 
diagnosis of emotionally unstable personality.  The veteran 
was recommended for discharge from service for emotionally 
unstable personality disorder, passive-aggressive 
personality.  

Service personnel records show the veteran served on the 
U.S.S. MC Fox and was awarded service medals associated with 
Vietnam service.

In February 1969 the RO denied service connection for a 
nervous condition on the basis that the veteran had a 
personality disorder, which was not a disability for which 
compensation benefits were payable.  

VA outpatient treatment records and hospital admission 
reports show that he was admitted for alcohol dependence in 
on a number of occasions in the early 1990's numerous 
psychiatric symptoms.  The diagnoses included alcohol 
dependence, recurrent major depression, PTSD, and rule out 
PTSD.  

A February 1991 psychological screening report noted that the 
evaluation showed support for a diagnosis of PTSD.

On an October 1991 VA examination for a pension, it was noted 
that that earlier in October 1991 the head of the PTSD clinic 
had found no basis for a diagnosis of PTSD in the veteran.  
When the veteran was asked about stressors, he became very 
vague and superficial.  After the mental status examination, 
the diagnoses were alcohol dependence, in partial remission, 
and dysthymia.  It was noted that he had very strong 
antisocial and borderline personality features.  The doctor 
commented that upon examination of the veteran's history, his 
symptomatology, and the clinical picture, there was no basis 
for a diagnosis of PTSD.

On a January 1993 VA psychiatric examination, the veteran 
expressed a lot of anger because the VA had not service 
connected his PTSD.  The diagnoses were alcohol dependence, 
in remission, and dysthymia.  It was noted that he had a 
borderline personality disorder (antisocial features).  

On a February 1994 VA examination for PTSD by a Board of 3 
psychiatrists, it was noted that the veteran was unable to 
describe any stressful event during his service.  The 
diagnoses were dysthymia, alcohol dependence, in alleged 
remission, and borderline personality disorder.  The Board 
report noted that it was the unanimous opinion of the Board 
that no evidence of traumatic events or symptoms of PTSD had 
ever been present to warrant or suspect a diagnosis of PTSD.

At a personal hearing at the RO in December 1994, the veteran 
reported that during service he was stationed offshore from 
the coast of Vietnam and with binoculars could see the damage 
that was caused by the shelling from his ship.  He also 
described going up-river in Vietnam and taking enemy fire and 
retrieving dead bodies.

On a December 2000 VA psychiatric examination, the 
psychiatrist reviewed the veteran's records, and reported 
that veteran did not meet the criteria for a diagnosis of 
PTSD; he made no reference to situations he had previously 
described as being the reason for his current problems with 
PTSD.  The diagnoses were alcohol dependence, dysthymia, and 
a personality disorder with antisocial features.  

In April 2003 the RO sent a letter to the to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) for verification of the stressors described by the 
veteran.  USASCRUR responded in March 2003 that the 
information submitted was insufficient; specific dates, 
locations and names were requested.  The RO wrote the veteran 
again in April 2003 and explained that USASCRUR required more 
detailed information to search the records.  The RO again 
asked the veteran to submit a PTSD stressor worksheet.  The 
veteran has not responded to that request.

The veteran failed to report for a requested VA PTSD 
psychiatric examination scheduled in June 2003.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where combat is not established, a veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  Under DSM-IV, concerning a 
diagnosis of PTSD, a sufficient stressor is one in which a 
person has been exposed to a traumatic event in which the 
person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

The veteran served in the navy aboard a ship stationed some 
distance off the Vietnam coast.  He alleges that he could see 
with the aid of binoculars the devastating effect of long 
range shelling conducted by his ship and describes 
experiences going up-river, taking enemy fire and retrieving 
dead bodies.  The evidence establishes that he did not engage 
in combat with the enemy.  As a result, the veteran's 
statements alone are insufficient to establish the occurrence 
of a service stressor.  There must be official service 
records or other credible supporting evidence to verify a 
service stressor.  

On a number of VA examination for the purpose of determining 
whether the veteran met the criteria for a diagnosis of PTSD, 
it has been determined that he did not.  On the December 2000 
VA psychiatric examination, it was specifically noted that he 
made no mention of situations he had previously described as 
being the reason for his current problems with PTSD, and on a 
1991 PTSD examination he came extremely vague and superficial 
when asked about stressors.  The Board has noted that a 
diagnosis of PTSD has been entered on a number of VA medical 
records, however when specifically examined for PTSD 
including by a Board of 3 VA psychiatrists in February 1994, 
it was the unanimous opinion that he did not meet the 
criteria for such diagnosis.  In this regard, the Board notes 
that the veteran has not provided any independent evidence to 
verify a service stressor.  His own service records do not 
verify a service stressor.  And he has not submitted 
sufficient detailed information which would permit the VA to 
seek stressor verification through the service department.  
See 38 C.F.R. § 3.159(c)(2)(i).

As the record now stands, a service stressor, which might 
lead to PTSD, has not been verified by credible supporting 
evidence, and thus there can be no service connection for the 
claimed disorder.  38 C.F.R. § 3.304(f).  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



